                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE DISTRICT OF SOUTH CAROLINA

 Darrell L. Goss,                             )         Civil Action No.: 1:18-2124-BHH
                                              )
                                   Plaintiff, )
                                              )
                     vs.                      )
                                              )
 Bryan P. Stirling (as Director), Warden      )            ORDER AND OPINION
 Charles Williams, Warden Joel                )
 Anderson, Warden Aaron Joyner,               )
 Warden Michael Stephen, Warden Scott )
 Lewis, Warden Willie Davis, Warden           )
 Richard Cothran, Warden Levern               )
 Cohen, Warden Donnie E.                      )
 Stonebreaker, Warden Terrie Wallace,         )
 Warden Gary Lane, Warden John Pate,          )
 and Warden Patricia Yeldell,                 )
                                              )
                               Defendants. )
  ________________________________

       Plaintiff Darrell L. Goss (“Plaintiff”) is an inmate at Leiber Correctional Institution

(“Lieber”) in Ridgeville, South Carolina. On August 5, 2019, Plaintiff filed a motion for

preliminary injunction. (ECF No. 131.) Defendants oppose Plaintiff’s request for injunctive

relief. (ECF Nos. 139 & 140.)

       In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02 D.S.C., this

matter was referred to United States Magistrate Judge Shiva V. Hodges for pretrial

handling. On September 17, 2019, Magistrate Judge Hodges issued a Report and

Recommendation recommending that the Court deny Plaintiff’s motion for preliminary

injunction, which requests a court order requiring Defendants to photocopy his handwritten

legal papers. (ECF No. 146.) The Magistrate Judge concluded that Plaintiff is not entitled

to injunctive relief as he has not demonstrated a clear likelihood of success on the merits,

has failed to show that he is likely to suffer irreparable injury in the absence of relief, has
failed to show that the balance of equities tips in his favor, and the requested injunction

would not serve the public interest. (See id. at 4.)

         The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270-71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report and Recommendation to which specific objections are made. On

September 17, 2019, Plaintiff was advised of his right to file objections to the Report and

Recommendation. (ECF No. 146 at 6.) However, he has not done so. In the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

“only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a careful review of the record, the applicable law, and the Report and

Recommendation, the Court finds the Magistrate Judge’s recommendation to be proper.

Accordingly, the Report and Recommendation is adopted and incorporated herein by

reference. Plaintiff’s motion for preliminary injunction (ECF No. 131) is DENIED.

         IT IS SO ORDERED.

                                             /s/Bruce Howe Hendricks
                                             United States District Judge

October 3, 2019
Charleston, South Carolina

                                                2
